In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those in Gehrig Hoban & Co., Inc. v. United States (57 Cust. Ct. 727, A.R.D. 210), the court found and held that cost of production, as that value is defined in section 402a (f), Tariff Act of 1930, as amended by the Customs Simpli*1065fication. Act of 1956, is the proper basis for the determination of the value of the various items of perfumery involved herein and that such values are as stated in schedule “B,” said schedule “B” being attached to and made a part of the decision.